Name: Council Regulation (EEC) No 1502/85 of 23 May 1985 fixing the production target price, the production aid and the intervention price for olive oil for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: economic policy;  prices;  processed agricultural produce
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151 /27 COUNCIL REGULATION (EEC) No 1502 / 85 of 23 May 1985 fixing the production target price, the production aid and the intervention price for olive oil for the 1985 / 86 marketing year Whereas under Article 5 (4 ) of Regulation No 136 / 66 / EEC a percentage of the production earmarked for producers may be allocated to the financing of regional measures to improve the quality of olive oil production ; whereas such measures are necessary , in particular for plant health reasons , in certain Italian , Greek and French production regions ; whereas some of the said aid should therefore be allocated to the financing of such measures ; Whereas , in accordance with Article 20d ( 1 ) of Regulation No 136 / 66 / EEC, the percentage of the production aid that may be withheld for recognized organizations of olive oil producers or associations thereof should be so fixed that the resulting amount helps to finance the expenditure incurred in the work done , pursuant to Articles 5 ( 3 ) and 20c of the said Regulation ; whereas the percentage should be set at a level which enables foreseeable expenditure in 1985 / 86 to be covered , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council RegulationNol36 / 66 / EEC of 22 September 1966 on the common organization of the market in oils and fats (*), as last amended by Council Regulation (EEC) No 231 / 85 ( 2 ), and in particular Articles 4 (4 ), 5 ( 1 ) and (4 ) and 20d ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas , when the production target price for olive oil is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the target price referred to above must be fixed in accordance with the criteria laid down in Articles 4 and 6 of Regulation No 136 / 66 / EEC ; Whereas , if the producer is to receive a fair income, the production aid must be fixed bearing in mind the fact that the consumption aid has an impact on only part of the production ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 8 of Regulation No 136 / 66 / EEC ; Whereas the production target price and the intervention price are fixed for a specific standard quality ; whereas the reasons which led to the determination of the standard quality for the 1981 / 82 marketing year are still valid ; whereas that standard quality should therefore remain unchanged , Article 1 For the 1985 / 86 marketing year , the production target price, the production aid and the intervention price for olive oil shall be as follows : ( a ) production target price : 322,56 ECU per 100 kilograms ; ( b ) production aid : 70,95 ECU per 100 kilograms; ( c) intervention price : 227,62 ECU per 100 kilograms . Article 2 The prices specified in Article 1 relate to semi-fine virgin olive oil with a free fatty acid content , expressed as oleic acid , of 3,3 grams for 100 grams. (M OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . Article 3 For the 1985 / 86 marketing year , 2% of the production aid earmarked for olive oil producers in Italy , Greece and France shall be allocated to the financing of specific measures to improve the quality of olive oil in those countries . ( 2 ) OJ No L 26 , 31 . 1 . 1985 , p. 12 . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p. 14 . ( 4 ) OJ No C 94 , 15 . 4 . 1985 . No L 151 / 28 Official Journal of the European Communities 10 . 6 . 85 Article 4 For the 1985 / 86 marketing year the percentage of the amount of production aid which may be withheld pursuant to Article 20d ( 1 ) of Regulation No 136 / 66 / EEC for organizations of olive oil producers or associations thereof recognized under the said Regulation shall be 2,1 % . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE